LACOMBE, Circuit Judge.
The facts are set forth quite fully in Judge Hand’s opinion. The Harmon Company, a banking company, originally owned the goods in question. Its president, Harmon, testified: That on April 14, 1913, he sold them to Balkind’s concern for $2,000 cash and notes for $7,625 to be given and secured by assignment of accounts. That on the next day the goods were delivered, that on April 21st Balkind refused to give secured notes—it does not appear why—whereupon the contract of sale was canceled and a contract of consignment agreed to. That on April 24th Balkind called him on the telephone and asked to come to liis store, which he did, whereupon he was informed that Balkind was on the edge of bankruptcy. That a letter was then written and signed by Balkind, dated hack April 14th and stating that “as per conversation had with your Mr. Harmon we agreed to accept these goods on consignment.” This was a manifest falsehood, as the witness himself concedes that no conversation arranging for a “consignment” was had before April 21st. Balkind contra-*700dieted Harmon’s testimony specifically and positively. The special' master credited Harmon’s narrative, but the District Judge reached a different conclusion.
We are persuaded, as was the District Judge, to a conclusion adverse to Harmon’s narrative by the many suspicious circumstances which characterize it. The falsely dated letter is not the only one. The alleged agreement to take the goods on consignment contains no provision as to what commission should be paid or what should be done about the $2,000 already in Harmon’s hands; it is difficult to conceive that Balkind on the brink of bankruptcy would have failed to make some effort to get back the large sum or have some definite understanding that it should be repaid out of the first proceeds of the goods he might sell. The alleged agreement, too, was very vague as to the prices at which the goods were to be sold; the goods were old and shop-worn, Harmon had been trying for some time to sell them, and the best offer he could get was 50 per cent, of invoice price. According to Harmon’s narrative, although he had had trouble before with loans made to Balkind on assigned accounts, he agreed on April 14th to take notes secured by assigned accounts without any provision as to the character of such accounts. As he states his first contract Balkind might have carried out its terms by assigning old accounts which he had got tired of trying to collect. Harmon lets a week pass without getting the notes and then accepts Balkind’s repudiation of his contract without question or objection. He says that on the 21st he had no idea that Balkind’s firm was not entirely solvent, nevertheless although he had disposed of a lot of “hard sellers” at a price 5 per cent, better than he could obtain elsewhere and had $2,000 cash in hand on account of the purchase, it seems not to have occurred to him that he was in a position to make himself whole for the breach of the original contract.
When in addition to all this he undertakes in his first application to the court to convince it that there was an agreement to deliver goods on consignment made April 14th by submitting a letter falsely dated as of that day—^nd it subsequently appears on his own admission that there was not even a suggestion of delivery on commission before April 21st—his narrative of the whole transaction cannot be taken at its face value.
The order is affirmed.
It is unnecessary to discuss the order approving compromise; it is also affirmed.